DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/25/2022 has been entered.  Claims 1-2, 4, and 6-23 are pending in the application.  Claims 3 and 5 are cancelled.  Claims 15-23 are new.  The amendments to the claims overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 12/6/2021.

REASONS FOR ALLOWANCE
Claims 1-2, 4, and 6-23 are allowed.  
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including a worm gear rotational lock engageable with the worm gear so as to substantially prevent rotation of the worm gear when engaged with the worm gear.
The closest prior art is Mudd et al. (US 2009/0299328 A1) and Hetherington (US 2014/0088553 A1).
Mudd teaches an injection device (see Fig. 11) comprising: a housing (not shown in Fig. 11, surrounds internal components 1100, see par. [0100]) having a first longitudinal axis (axis through 1118-1120); a medicament cartridge holder (cartridge locking/ejection mechanism 1108) arranged around a second longitudinal axis (axis through 1108) which is substantially parallel to but offset from the first longitudinal axis (axis through 1118-1120) (see Fig. 11); and a drive assembly (rack 1102, worm gear 1118, motor shaft 1119, and motor 1120) including a drive shaft (motor shaft 1119) arranged concentrically about said first longitudinal axis (axis through 1118-1120), a worm gear (worm gear 1118) engaged in a rack (rack 1102) wherein rotation of said worm gear (worm gear 1118) about the first longitudinal axis (axis through 1118-1120) causes the rack (1102) to advance axially forward or backward with respect to said worm gear (worm gear 1118) (see par. [0100]).
Hetherington teaches an injection device (injection control device 80, see Fig. 8) wherein the drive assembly (spooling mechanism 84 and worm gear 85) includes a worm gear rotational lock (“clutch or locking/unlocking mechanism (not shown)”) engageable with the worm gear (worm gear 85) (see par. [0093]-[0094]).
However, neither Mudd nor Hetherington teach a worm gear rotational lock engageable with the worm gear so as to substantially prevent rotation of the worm gear when engaged with the worm gear.

Dependent claims 2, 4, and 6-14 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 15, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including a worm gear rotational lock engageable in a forward end of the worm gear.
The closest prior art is Mudd et al. (US 2009/0299328 A1) and Hetherington (US 2014/0088553 A1).
Mudd teaches an injection device (see Fig. 11) comprising: a housing (not shown in Fig. 11, surrounds internal components 1100, see par. [0100]) having a first longitudinal axis (axis through 1118-1120); a medicament cartridge holder (cartridge locking/ejection mechanism 1108) arranged around a second longitudinal axis (axis through 1108) which is substantially parallel to but offset from the first longitudinal axis (axis through 1118-1120) (see Fig. 11); and a drive assembly (rack 1102, worm gear 1118, motor shaft 1119, and motor 1120) including a drive shaft (motor shaft 1119) arranged concentrically about said first longitudinal axis (axis through 1118-1120), a worm gear (worm gear 1118) engaged in a rack (rack 1102) wherein rotation of said worm gear (worm gear 1118) about the first longitudinal axis (axis through 1118-1120) causes the rack (1102) to advance axially forward or backward with respect to said worm gear (worm gear 1118) (see par. [0100]).
Hetherington teaches an injection device (injection control device 80, see Fig. 8) wherein the drive assembly (spooling mechanism 84 and worm gear 85) includes a worm gear rotational lock (“clutch or locking/unlocking mechanism (not shown)”) engageable with the worm gear (worm gear 85) (see par. [0093]-[0094]).
However, neither Mudd nor Hetherington teach a worm gear rotational lock engageable in a forward end of the worm gear.

Dependent claims 16-23 are allowed by virtue of their dependency on allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783